Citation Nr: 9915152
Decision Date: 09/17/99	Archive Date: 11/08/99

DOCKET NO. 96-42 999               DATE SEP 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

ORDER

The following correction is made in a decision issued by the Board
in its case on May 28, 1999:

After paragraph 2, page 1, please insert the following paragraph:

3. Entitlement to a total disability rating for compensation
purposes on the basis of individual unemployability.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals 




Citation Nr: 9915152  
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-42 999 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine, right shoulder, right elbow, and right wrist 
as secondary to the service-connected left hand amputation.  

2.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
bursitis of the right shoulder and right elbow as secondary 
to the service-connected amputation of the left hand.


REPRESENTATION

Appellant represented by:Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1946 and from March 1947 to April 1948.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision, dated in April 1996, 
of the Department of Veterans Affairs (VA), Waco, Texas, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The claims for service connection for arthritis of the 
cervical spine, right shoulder, right elbow, and right wrist 
as secondary to the service-connected amputation of the left 
hand are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.

2.  In October 1987 the Board determined that new and 
material evidence had not been received to reopen the claim 
for entitlement to service connection for a right shoulder 
bursitis.   

3.  Evidence submitted since the October 1987 Board decision 
does not bear directly and substantially upon the specific 
matter under consideration and when considered by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  The RO determined that new and material evidence had not 
been received to reopen the claim for entitlement to service 
connection for a right elbow bursitis when it issued an 
unappealed rating decision in March 1991.      

5.  Evidence submitted since the March 1991 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration and when considered by itself or 
in connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

6.  The veteran's service-connected disability is traumatic 
amputation of the left hand through metacarpals (minor) which 
is 60 percent disabling.  

7.  The veteran reportedly has a high school equivalency 
diploma, and left his position as a mental health worker in 
1987 after thirty-seven years of employment.  

8.  The service-connected disability, when evaluated in 
association with the veteran's educational attainment and 
occupational background, does not preclude his participation 
in all substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for 
arthritis of the cervical spine, right shoulder, right elbow, 
and right wrist as secondary to the service-connected 
amputation of the left hand are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991). 

2.  Evidence submitted since the October 1987 decision 
wherein the Board denied entitlement to service connection 
for bursitis of the right shoulder is not new and material, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1998);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (1998). 

3.  Evidence submitted since the March 1991 rating decision 
wherein the RO denied entitlement to service connection for 
bursitis of the right elbow is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5108, 7105(c) (West 1991);  38 C.F.R. § 3.156(a), 
20.1103 (1998).


4.  A total disability rating for compensation purposes on 
the basis of individual unemployability is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
arthritis of the cervical spine, right 
shoulder, right elbow, and right wrist as 
secondary to the service-connected 
amputation of the left hand.

Criteria

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, or after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The requirements of 90 days' service means active, 
continuous service within or extending into or beyond a war 
period or which began before or extended beyond December 31, 
1946 or began after that date.  See 38 C.F.R. § 3.307(a)(1).  


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998); Allen v. Brown, 
7 Vet. App. 439 (1995). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter, "the 
Court") has defined "well-grounded claim" as a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  

A claim must be more than just an allegation; a claimant must 
submit supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  

A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, VA 
does not have a duty to assist the appellant further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id. 

The Court has emphasized that in order for a claim to be well 
grounded, there must be competent evidence of current 
disability in the form of a medical diagnosis, of incurrence 
or aggravation of a disease or injury in service in the form 
of lay or medical evidence, and of a nexus between the in-
service injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. §5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be well grounded if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994). 

When all the evidence is submitted, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background & Analysis

Initially, the Board notes that the veteran had previously 
filed claims for entitlement to service connection for 
bursitis of the right elbow and right shoulder and these 
claims were denied.  (See discussion below).  In August 1995, 
the veteran filed a claim for entitlement to service 
connection for arthritis of the right shoulder and right 
elbow.  The Board finds that the claim for entitlement to 
service connection for arthritis of the right shoulder and 
elbow is not the same claim as entitlement to service 
connection for bursitis of the right shoulder and right 
elbow.  


The United States Court of Appeals, Federal Circuit, 
reviewing a decision of The United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
has held that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, can not 
be the same claim when it has not been previously considered.  
Ephraim v. Brown, 82 F. 3d 399, 401 (Fed. Cir. 1996) (Service 
connection for depressive neurosis versus newly diagnosed 
post-traumatic stress disorder).  It was further held that a 
claim based on the diagnosis of a new disorder, taken alone 
or in combination with a prior diagnosis of a related 
disorder, states a new claim, for the purpose of the 
jurisdictional requirement, when the new disorder had not 
previously been diagnosed and considered.  Ephraim, at 402.  
In the present case, the veteran has submitted evidence 
showing a newly diagnosed disorder, which is arthritis of the 
right shoulder and right elbow.  Consequently, he has 
submitted a new claim. 

The veteran asserts that he has arthritis of the neck, right 
shoulder, right wrist, and right elbow as a result of his 
service-connected left hand amputation.  He contends that due 
to the overuse of his right arm, which was caused by the 
service-connected left arm amputation, he developed 
arthritis.  

The veteran has submitted competent evidence which 
establishes that he has arthritis of the cervical spine, 
right shoulder, right elbow, and right wrist.  The August 
1996 VA examination report reflects a diagnosis of arthritis 
of the neck, right shoulder, right elbow, and right wrist.  

The service medical records are silent for complaints, 
treatment, or diagnosis of arthritis of the cervical spine, 
right shoulder, right elbow, and right wrist.  There is no 
evidence of record showing that arthritis manifested within 
one year of the veteran's separation from service.   


The service medical records show that the veteran sustained a 
traumatic amputation of the left hand in August 1947.  
Service connection for traumatic amputation of the left hand 
through metacarpals was establish in April 1948.  A 60 
percent disability evaluation was assigned effective April 3, 
1948.  

The veteran has not submitted competent medical evidence of a 
nexus between the arthritis of the cervical spine, right 
shoulder, right elbow, and right wrist and his service-
connected traumatic amputation of the left hand or his period 
of service.  The medical records associated with the claims 
folder do not medically link these disorders to the veteran's 
service-connected left hand amputation and his period of 
service.  

The veteran asserts that he incurred arthritis of the 
cervical spine, right shoulder, right elbow, and right wrist 
because he overused his right arm due to the service-
connected left hand amputation.  Although the veteran is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran himself does not possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his arthritis of the cervical 
spine, right shoulder, right elbow, and right wrist is 
etiologically related to his service-connected left hand 
amputation.  See Espiritu, supra.  There is no competent 
medical evidence to support the veteran's allegations.  It 
has neither been alleged nor shown that the service connected 
left hand amputation aggravates the arthritis of the cervical 
spine, right shoulder, right elbow, and right wrist.  Allen.  
The Board points out that lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. §5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  The 
veteran has not submitted any other medical opinion to 
support his claim. 

In fact, the evidence of record establishes that the 
arthritis of the cervical spine, right shoulder, right elbow, 
and right wrist was probably not related to the service-
connected left hand amputation.  An August 1996 VA 
examination report reveals that the examiner stated that the 
veteran had arthritis in both upper extremities, which 
indicated that the arthritis was not necessarily related to 
the traumatic amputation of the left hand.  The diagnosis was 
arthritis of the cervical spine, right shoulder, right elbow, 
and right wrist probably not related to the traumatic 
amputation of the left hand.  

In light of the absence of competent evidence establishing a 
medical nexus between the arthritis of the cervical spine, 
right shoulder, right elbow, and right wrist and the 
veteran's service-connected traumatic left hand amputation or 
his period of service, the veteran's claims are implausible 
and not well grounded.  Therefore, as a matter of law, the 
claims must be denied.  38 U.S.C.A. § 5107(a). 

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
arthritis of the cervical spine, right shoulder, right elbow, 
and right wrist as secondary to the service-connected 
amputation of the left hand.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).


As the appellant's claims for entitlement to service 
connection for arthritis of the cervical spine, right 
shoulder, right elbow, and right wrist as secondary to the 
service-connected amputation of the left hand are not well 
grounded, the doctrine of reasonable doubt has no application 
to his case.


II.  Whether new and material evidence 
has been submitted to reopen claims of 
entitlement to service connection for 
bursitis of the right shoulder and right 
elbow.

Criteria

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
of the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) was invalidated.  See Hodge 
v. West, 155 F.3d 1356, 1360 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test of "material" 
evidence made it "more difficult for veteran claimants to 
submit additional evidence for Board consideration" than did 
the test for new and material evidence found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Hodge, supra.  The Federal Circuit stressed that under the 
regulation, new evidence that was not likely to convince the 
Board to alter its previous decision could be material if the 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155 F.3d at 
1363.  

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 
(1999), (en banc), and in Winters v West, 12 Vet. App. 203 
(1999), (en banc) the Court set forth a three-part test for 
the adjudication of previously denied claims to which 
finality had attached.  Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a).   Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim, but only after 
ensuring that his duty to assist under 38 C.F.R. § 5107(b) 
has been fulfilled.  Elkins, 12 Vet. App. at 218-219; 
Winters, 12 Vet. App. at 206.  

The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, the Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require VA to consider patently 
incredible evidence (e.g. the inherently false or untrue) to 
be credible.  Duran v. Brown, 7 Vet. App. 216 (1994). 



Bursitis of the Right Shoulder
Factual Background & Analysis

In an August 1978 rating decision, the RO denied entitlement 
to service connection for bursitis of the right shoulder.  
The basis of the denial was that there was no medical 
evidence which medically related the bursitis of the right 
shoulder to the service-connected left hand amputation.  The 
veteran was notified by letter, in August 1978, of this 
rating decision.  The veteran perfected a timely appeal.  

In Board decisions, dated in February 1979 and August 1979, 
the Board denied entitlement to service connection for 
bursitis of the right shoulder.  The basis of the Board's 
denial was that there was no evidence that medically related 
the bursitis to the service-connected amputation of the left 
hand.  The veteran was notified of the Board decisions in 
February 1979 and in August 1979.  The February 1979 and 
August 1979 Board decisions are final based upon the evidence 
which was then of record.  38 U.S.C.A. § 4004(b) (1976); 
38 C.F.R. § 19.104 (1978) (currently 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)). 

In October 1987 the Board denied the veteran's application to 
reopen his claim for entitlement to service connection for 
bursitis of the right shoulder.  The basis of the denial was 
that the evidence submitted by the veteran did not establish 
that the bursitis of the right shoulder was incurred in 
service or that it was medically related to his service-
connected left hand amputation.  The veteran was notified of 
this Board decision in October 1987.   The October 1987 Board 
decision is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1987) (currently 38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 20.1100 (1998)). 

In August 1995, the veteran filed an application to reopen 
his claim for entitlement to service connection for bursitis 
of the right shoulder.   

In this case, evidence submitted since the October 1987 Board 
decision consists of a February 1991 VA examination reports, 
an August 1989 lay statement by J.W., lay statements dated in 
October 1990 by M.B. and L.B., the veteran's testimony at a 
hearing before the RO in April 1990, VA hospitalization 
records dated in August 1986, VA examination report dated in 
December 1996, a December 1996 electrocardiogram (ECG), an 
August 1996 VA examination report, VA hospitalization records 
dated in March 1994, and VA treatment records dated from 1983 
to 1995.   

The Board finds that the August 1986 VA hospitalizations 
records and the VA treatment records dated in March 1986, 
July 1986, September 1986, October 1986 and January 1987 
cannot be considered new evidence.  This evidence is 
cumulative of evidence that was part of the record at the 
time of the October 1987 Board decision and was previously 
considered by the Board at that time.  Thus, the Board finds 
that this evidence is not new.    

The February 1991 VA examination reports, the veteran's 
testimony at a hearing before the RO in April 1990, the March 
1994 VA hospitalization records, and the December 1996 ECG 
can be considered new evidence.  This evidence was not part 
of the record at the time of the October 1987 Board decision, 
and has not been previously considered.  

However, this evidence can not be considered material since 
it does not bear directly and substantially upon the specific 
matter under consideration and when it is considered by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence does 
not address the veteran's bursitis of the right shoulder.  It 
does not bear directly or substantially upon whether the 
veteran's bursitis of the right shoulder is medically related 
to the veteran's service-connected left hand amputation.  
This evidence is not significant.  Thus, the Board finds that 
this evidence is not material.   

The remaining VA treatment records, August 1996 VA 
examination report, and the December 1996 VA examination 
report can be considered new evidence.  This evidence was not 
part of the record at the time of the October 1987 Board 
decision, and has not been previously considered.  However, 
this evidence can not be considered material since it does 
not bear directly and substantially upon the specific matter 
under consideration and when it is considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

This evidence does not bear directly or substantially upon 
whether the veteran's bursitis of the right shoulder is 
medically related to his service-connected left hand 
amputation, which is the matter under consideration.  The VA 
treatment records reflect intermittent treatment of right 
shoulder stiffness and pain.  The VA examination reports also 
reflect complaints of right shoulder pain and findings of 
limitation of motion of the right shoulder.  However, this 
evidence does not provide a medical nexus between the right 
shoulder bursitis and the service-connected left hand 
amputation.  Thus, the Board finds that this evidence is not 
material.    

The August 1989 lay statement by J.W., the October 1990 lay 
statement by M.B. and the October 1990 lay statement by L.B. 
can be considered new evidence.  This evidence was not part 
of the record at the time of the October 1987 Board decision, 
and has not been previously considered.  However, this 
evidence can not be considered material since it does not 
bear directly and substantially upon the specific matter 
under consideration and when it is considered by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In lay statements dated in October 1990, the veteran's 
acquaintances indicated that the veteran had injured his 
right elbow and arm in service; when he was home on leave in 
1945, they saw a bandage on the veteran's right elbow and his 
right arm was in a sling.  In the August 1989 statement, J.W. 
stated that the veteran had been injured in service.  

The Board finds that this evidence is not material, since it 
does not address the specific matter under consideration 
which is whether the veteran's bursitis of the right shoulder 
is medically related to his service-connected left hand 
amputation.  Furthermore, this evidence does not address the 
veteran's bursitis of the right shoulder.  Thus, the Board 
finds that this evidence is not material.   

For these reasons, the Board finds that the additional 
evidence is not new and material.  The claim for entitlement 
to service connection for bursitis of the right shoulder is 
not reopened.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for bursitis of 
the right shoulder, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. at 171 (1996).  


Bursitis of the Right Elbow
Factual Background & Analysis

In October 1987 the Board denied entitlement to service 
connection for bursitis of the right elbow.  The basis of the 
denial was that the veteran did not submit evidence which 
showed that the bursitis of the right elbow was incurred in 
service or was medically related to the service-connected 
left hand amputation.  The veteran was notified of this Board 
decision in October 1987.   The October 1987 Board decision 
is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1987) (currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 20.1100 (1998)). 

In March 1991 the RO denied the veteran's application to 
reopen the claim for entitlement to service connection for 
bursitis of the right elbow.  He was notified of this 
decision in March 1991.  The veteran did not perfect a timely 
appeal.  Appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of the claim, a rating determination 
is final and is not subject to revision upon the same factual 
basis.  38 U.S.C.A. § 4005(c) (West 1988); 38 C.F.R. § 19.192 
(1990) (currently 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1998)).  In this case, the March 1991 
rating decision is final, as there was no timely appeal of 
the decision.

In August 1995, the veteran filed an application to reopen 
his claim for entitlement to service connection for bursitis 
of the right elbow.   

In this case, evidence submitted since the March 1991 rating 
decision consists of an August 1989 lay statement by J.W., VA 
hospitalization records dated in August 1986, VA examination 
report dated in December 1996, a December 1996 ECG, an August 
1996 VA examination report, VA hospitalization records dated 
in March 1994, and VA treatment records dated from 1983 to 
1995.   

The August 1989 lay statement by J.W., the August 1986 VA 
hospitalization records, and the VA treatment records dated 
in November 1989, August 1989, April 1989, March 1989, 
February 1989, September 1988, October 1987, September 1987, 
June 1987, March 1987, January 1987, October 1986, September 
1986, July 1986, May 1986, March 1986, January 1986, and 
December 1985 cannot be considered new evidence.  This 
evidence is cumulative of evidence that was part of the 
record at the time of the March 1991 rating decision and was 
previously considered by the RO at that time.  Thus, the 
Board finds that the evidence is not new.      

The December 1996 VA examination reports, December 1996 VA 
ECG, the August 1996 VA examination reports, and the 
remaining VA treatment records can be considered new 
evidence.  This evidence was not part of the record at the 
time of the March 1991 rating decision, and has not been 
previously considered.  

However, this evidence can not be considered material since 
it does not bear directly and substantially upon the specific 
matter under consideration and when it is considered by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The examination 
reports indicate that the veteran had pain and limitation of 
motion of the right elbow.  However, the examination reports 
do not provide a medical link between the right elbow 
bursitis and the service-connected left hand amputation.  
This evidence does not bear directly or substantially upon 
whether the veteran's bursitis of the right elbow is 
medically related to the veteran's service-connected left 
hand amputation, which is the matter under consideration.  
Thus, the Board finds that this evidence is not material.   

For these reasons, the Board finds that the additional 
evidence is not new and material.  The claim for entitlement 
to service connection for bursitis of the right elbow is not 
reopened.

As new and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bursitis of the right elbow, the first element has not been 
met.  Accordingly, the Board's analysis must end here.  
Butler v. Brown, 9 Vet. App. at 171 (1996).


III.  Entitlement to a total disability 
rating for compensation purposes on the 
basis of individual unemployability.

Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (1998).  





However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

As noted, VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that a veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his or her education and 
occupational experience, by reason of his or her service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
For a claimant to prevail on a total rating claim, the record 
must reflect some factor which takes his or her case outside 
the norm of such veteran.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993);  38 C.F.R. §§ 4.1, 4.15 (1998).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 
4.16(a).  In determining whether a veteran is entitled to a 
total disability rating based upon individual 
unemployability, neither his non-service-connected 
disabilities nor advancing age may be considered.  Id.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC  75-91 (O.G.C. Prec. 75-91), 57 Fed. 
Reg. 2317 (1992); See also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  

When all the evidence is submitted, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

In an April 1948 rating decision, the RO established service 
connection for traumatic amputation of the left hand through 
the metacarpals.  A 60 percent evaluation was assigned 
effective April 3, 1948.  

A February 1951 VA examination report reveals that the 
veteran reported that he wore a prosthesis on his left upper 
extremity.  Examination revealed that the left hand was 
amputated about an inch and a half past the left wrist joint 
which would be about the metacarpophalangeal joints of the 
second, third, fourth, and fifth fingers.  The metacarpal of 
the thumb seemed to be present.  The carpometacarpal joint of 
the thumb was normally mobile.  The wrist joints seemed 
mobile through a normal range.  The diagnosis, in pertinent 
part, was amputation of the left hand, partial.   

In October 1995, the veteran filed an application for 
increased compensation based upon unemployability.  He 
indicated that he last worked full-time in February 1987.  He 
became too disabled to work in February 1987; he indicated 
that he left his last job because of his disability.  The 
veteran reported that he last worked for a state hospital as 
a mental health worker from 1950 to 1987.  He worked 40 hours 
a week.  The veteran indicated that he was retired and he 
received a retirement check from the state.  He stated that 
he completed a G.E.D. and underwent continuous training at 
the state hospital.  

VA treatment records, dated in 1993, 1994, and 1995, reflect 
treatment of nonservice-connected disabilities, including 
coronary artery disease, bursitis, and degenerative joint 
disease. 

An August 1996 VA examination report reveals that the veteran 
had loss of motion in the left upper extremity.  It was noted 
that he had arthritis in both upper extremities.  The 
diagnosis was arthritis of the cervical spine, right 
shoulder, right elbow, and right wrist probably not related 
to the traumatic amputation of the left hand.  X-ray 
examination of the left wrist revealed that the left second 
to fifth fingers had been amputated at the proximal 
metacarpal level and the left thumb was amputated at the 
metacarpophalangeal joint.  The left wrist appeared 
demineralized but was otherwise unremarkable.  

A December 1996 VA examination report indicates that there 
was a traumatic amputation of the left hand through the 
metacarpals and nonservice-connected bursitis of the right 
shoulder, right elbow, nerve damage to the left leg, 
arthritis of the cervical spine, right shoulder, right elbow, 
and right wrist.  The examiner noted that he was asked to 
render an opinion as to the degree that the service-connected 
and nonservice-connected disabilities affected the veteran's 
ability to work.  

Examination revealed that the veteran had a stump for a left 
hand.  He had no fingers or finger motion and was unable to 
use the left hand for anything which required the use of 
fingers.  It was noted that the veteran was right-handed.  
The examiner indicated that the veteran had worked as an 
orderly at a hospital.  Regarding the bursitis of the right 
shoulder, the veteran complained of pain on motion.  
Examination revealed limitation of motion of the right 
shoulder.  There was limitation of motion of the left elbow.  
It was noted that the veteran had a herniated nucleus 
pulposus and radiculitis.  He had limitation of motion of the 
lumbar spine and cervical spine.  

Regarding the veteran's ability to work, the examiner stated 
that the veteran had no useful function of his left hand.  He 
had rather severe arthritic changes in many joints.  The 
examiner concluded the veteran was unable to do any work of a 
delicate nature with his left hand.  He was unable to do any 
sort of work at all because of his arthritic changes.  The 
examiner concluded that essentially, the veteran was 
unemployable and could not do any useful work. 

A December 1996 VA general medical examination reveals that 
the veteran developed heart disease and he had an acute 
myocardial infarction in 1991.  He underwent an angioplasty 
with good results.  The veteran had another myocardial 
infarction in 1994 and had a second angioplasty.  He did not 
have any chest pain or shortness of breath at the present 
time, but he did not do anything.  He had some ankle edema 
which was worse on the left; both ankles swelled.  He had a 
tremor in his right hand and head, which was very suggestive 
of Parkinson's disease.  The veteran reported that he was 
unable to work due to his heart condition and because of 
severe restricted use of the right arm with pain.  He was on 
cardiac medications.  Review of the systems was otherwise 
unremarkable.  

Examination revealed that the veteran seemed more comfortable 
at rest and he was mentally clear.  The impression was 
arteriosclerotic heart disease with old myocardial 
infarctions and status post angioplasty's times two.  The 
examiner thought the veteran had mild congestive heart 
failure and early Parkinson's disease.  The examiner 
indicated that the veteran's main disability was due to his 
orthopedic disabilities plus his heart disorder, which was 
enough to keep the veteran from working.  

Analysis

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The veteran was afforded 
VA examinations in August 1996 and December 1996.  Treatment 
records were obtained.  No further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.326 (1998). 

The threshold requirements set forth in 38 C.F.R. § 4.16 are 
met in this case.  The veteran's service-connected disability 
is traumatic amputation of the left hand through the 
metacarpals.  A 60 percent evaluation was assigned effective 
April 3, 1948.  

The evidence of record does not establish that the veteran's 
service-connected traumatic amputation of the left hand is 
sufficient to produce unemployability without regard to the 
veteran's advancing age and nonservice-connected 
disabilities.  The medical evidence of record indicates that 
the veteran had traumatic amputation of the left hand through 
the metacarpals.  He has a stump for a left hand.  He has no 
fingers on the left hand or finger motion.  The evidence 
shows that the veteran is right-handed.  The medical evidence 
shows that the veteran is unable to use the left hand for 
anything which requires the use of fingers.

The evidence of record does not demonstrate that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.  
The evidence shows that the veteran last worked full-time in 
February 1987 for a state hospital as a mental health worker 
from 1950 to 1987.  He had worked 40 hours a week.  The Board 
points out that the veteran was able to work for 37 years 
with the service-connected left hand amputation.  The veteran 
indicated that he was currently retired and he received 
retirement benefits from the state.     

The December 1996 VA examination report indicates that the 
veteran was unable to use the left hand for anything which 
required the use of fingers.  Regarding the veteran's ability 
to work, the examiner stated that the veteran had no useful 
function of his left hand.  The examiner concluded the 
veteran was unable to do any work of a delicate nature with 
his left hand.  

The Board points out that the veteran is assigned a 60 
percent evaluation for his service-connected left hand 
amputation under Diagnostic Code 5125, loss of use of hand.  
This high rating in itself is a recognition that the 
veteran's impairment makes it difficult for the veteran to 
obtain and keep employment.  

The medical evidence of record does not establish that the 
veteran is unable to secure and follow all forms of 
substantially gainful occupations as a result of the service-
connected left hand amputation.  In fact, the evidence of 
record shows that the veteran was employed for thirty-seven 
years a hospital as a mental health worker and his service-
connected left hand amputation did not prevent him from this 
form of employment.  

The medical evidence of record establishes that the veteran 
is currently unemployable due to a combination of his 
service-connected disability and nonservice-connected 
disabilities.  There is no evidence showing that the veteran 
was unemployable due solely to his service-connected left 
hand amputation.  The December 1996 VA examination report 
indicates that the veteran had bursitis of the right 
shoulder, right elbow, nerve damage to the left leg, and 
arthritis of the cervical spine, right shoulder, right elbow, 
and right wrist, in addition to his service-connected left 
hand amputation.  

Regarding the veteran's ability to work, the examiner stated 
that the veteran had no useful function of his left hand.  He 
had rather severe arthritic changes in many joints.  The 
examiner concluded the veteran was unable to do any work of a 
delicate nature with his left hand.  He was unable to do any 
sort of work at all because of his arthritic changes.  The 
examiner concluded that essentially, the veteran was 
unemployable and could not do any useful work.  

The December 1996 VA general medical examination reveals that 
the veteran reported that he was unable to work due to his 
heart condition and because of severe restricted use of the 
right arm with pain.  The impression was arteriosclerotic 
heart disease with old myocardial infarctions and status post 
angioplasty times two.  The examiner thought the veteran had 
mild congestive heart failure and early Parkinson's disease.  
The examiner indicated that the veteran's main disability was 
due to his orthopedic disabilities plus his heart disorder, 
which was enough to keep the veteran from working.  

In light of these medical findings, the Board concludes that 
the veteran is capable of some sort of gainful employment 
when considering only his service-connected disability.  The 
evidence of record shows that the veteran's service-connected 
disability does not preclude him from all forms of 
employment.  The evidence shows that the veteran is able to 
perform work which does not require the use of the fingers of 
the left hand.  The preponderance of the evidence establishes 
that the veteran is currently unemployable due to a 
combination of nonservice-connected disabilities and rhe 
service-connected disability, not due solely to the service-
connected disability. 

On longitudinal review of the pertinent evidence of record, 
the Board does not find that the veteran's service-connected 
disability prevents all forms of substantially gainful 
employment.  Therefore, the veteran's claim for entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
total disability evaluation for compensation purposes on the 
basis of individual unemployability.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for arthritis of the neck, 
right shoulder, right elbow, and wrist as secondary to the 
service-connected amputation of the left hand, the appeal is 
denied.

The veteran not having submitted new and material evidence to 
reopen the claims of service connection for bursitis of the 
right shoulder and right elbow, the appeals are denied.

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability is 
denied.  



           
RONALD R. BOSCH
     Member, Board of Veterans' Appeals


 

